Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the application 17/331,980 filed on May 27, 2021. Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 (hereafter “patent claim”) of U.S. Patent No. 11,038,989.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,038,989 as outlined in the table below:

Examined claim 3
The method according to claim 2, further comprising receiving, by the selected first or second client, the web-page from the web server using the selected first client.

Examined claim 2
The method according to claim 1, further for use with a web server storing a web-page that is identified by a Uniform Resource Locator (URL) and a requesting client, wherein the device comprises, or consists of, the requesting client device.


Examined claim 1
A method for use with a group of clients, each associated with a geographical location, for use with a first server, wherein the first server, and the clients in the group are communicatively coupled via the Internet and 





     receiving and storing, by a first server, the IP addresses of the clients in the group, in response to a communication that is initiated by each of the clients in the group and uses TCP/IP protocol or connection; 
     receiving, by the first server from a device, a first geographical location; 
     selecting, by the first server, a first client from the group based on comparing the first geographical location with the respective geographical location of each of the clients in the group; 
     sending, by the first server to the device, the IP address of the selected first client; 
     receiving, by the first server from the device, a second geographical location; 
     selecting, by the first server, a second client from the group based on comparing the second geographical location with the respective geographical location of each of the clients in the group; and 
     sending, by the first server to the device, the IP address of the selected second client.

Patent claim 4
The method according to claim 1, wherein the selecting comprises selecting of two or more of the clients based on associating the identifiers of the clients with the URL; and the sending by the first server comprises sending the identifiers of the selected two or more clients to the requesting client.








Patent claim 1
A method for use with a group of clients, each associated with a geographical location, and for data communication between a web server storing a web-page that is identified by a Uniform Resource Locator (URL) and 
     communicating, by the each of the clients in the group, with the first server;
     receiving and storing, by the first server, the identifiers of the clients in the group, in response to the respective communicating;



    selecting, by the first server, one of the clients from the group based on the geographical location of the each of the clients in the group;
     sending, by the first server, the identifier of the selected client to the requesting client; and 






     receiving, by the selected client, web-page from the web server.


	Examined claim 3 is merely a broader version of patent claim 4. Examined claim 3 recites the similar limitations in patent claim 4. However, the examined claim 3 recites “selecting first client and second client from the group” which considered as limitation “selecting of two or more of the clients” recited in patent claim 4. It would have been obvious to broaden patent claim 23 because omitting that limitation is obvious variation.
Examined claims 4-20 recite the same limitations of patent claims 2-3, 5-23.


Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 (hereafter “patent claim”) of U.S. Patent No. 10,582,014.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,582,014 as outlined in the table below:

Examined claim 9
The method according to claim 2, further comprising sending, by the requesting client, the URL to the first server, within the selecting is in response to the sending of the URL by the requesting client.

Examined claim 2
The method according to claim 1, further for use with a web server storing a web-page that is identified by a Uniform Resource Locator (URL) and a requesting client, wherein the device comprises, or consists of, the requesting client device.


Examined claim 1
A method for use with a group of clients, each associated with a geographical location, for use with a first server, wherein the first server, and the clients in the group are communicatively coupled via the Internet and each is addressed in the Internet using an Internet Protocol (IP) address, the method comprising: 




     receiving and storing, by a first server, the IP addresses of the clients in the group, in response to a communication that is initiated by each of the clients in the group and uses TCP/IP protocol or connection; 
     receiving, by the first server from a device, a first geographical location; 
     selecting, by the first server, a first client from the group based on comparing the first geographical location with the respective geographical location of each of the clients in the group; 
     sending, by the first server to the device, the IP address of the selected first client; 
     receiving, by the first server from the device, a second geographical location; 
     selecting, by the first server, a second client from the group based on comparing the second geographical location with the 
     sending, by the first server to the device, the IP address of the selected second client.
Patent claim 23
The method according to claim 1, wherein step (d) the first server selecting one of the clients based on the geographical location of the clients.







Patent claim 1
A method for use with a group of clients for data communication between a web server storing a web-page that is identified by a Uniform Resource Locator (URL) and a requesting client via one or more clients selected from the group, for use with a first server, and where the web server, the requesting client, the first server, and the clients in the group are communicatively coupled via the Internet and each is identified in the Internet using a distinct identifier, the method comprising the steps of:


communicating, by each of the clients in the group, with the first server;
receiving and storing, by the first server, the identifiers of the clients in the group;
sending, by the requesting client, its identifier and the URL to the first server;

selecting, by the first server, one of the clients from the group based on associating the identifiers of the clients with the URL;


sending, by the first server, the identifier of the selected client to the requesting client; and 





receiving, by the selected client, web-page from the web server.



	Examined claim 9 is merely a broader version of patent claim 23. Examined claim 9 recites the similar limitations in patent claim 23. However, the examined claim 9 recites “selecting first client and second client from the group” which considered as limitation “selecting of one or more of the clients” recited in patent claim 4. It would have been obvious to broaden patent claim 23 because omitting that limitation is obvious variation.
Examined claims 3-8, 10-20 recite the same limitations of patent claims 2-22, 24.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459